DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 12, 16 and 19 are amended.
Claims 4, 5, 10 and 15 are canceled.
Claims 1-3, 6-9, 11-14 and 16-20 are examined on the merits.
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive:
With respect to the amendment made to claims 12 and 19, Applicants argue that the rejection is improper because the element 2101/2102 of Collinson could be both a tissue interface and a dermal interface, since it is the same layer, and therefore a barrier layer cannot be placed as claimed.
However, the element 2101/2102 is not the same layer because the layer 2102 is a contact layer interpreted as being a tissue interface, and 2101 is an adhesive layer interpreted as being a dermal interface. Therefore, the barrier layer coming for the secondary reference can be positioned as claimed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Remer et al. (WO 2015/130608 Al) in view of Iwao et al. (US 2012/0323191).
Regarding claims 1, 7 and 8, Remer discloses a wound dressing (Abstract, line 1) comprising:
a backing layer 32 (page 3, line 31; fig. 5B) comprising an interior region (fig. 5B) and a border region 110 (fig. 5B) around the interior region; 
a therapeutic composition (page 18, line 32);
a dermal interface 34 (fig. 5B) comprising an adhesive (page 3, line 31); and
a support layer 30 (page 3, line 30; fig. 5B) that is interpreted as being a barrier layer positioned between the dermal interface and the wound interface.
.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Remer does not expressly disclose the dressing, wherein the therapeutic composition is disposed with the adhesive.
Iwao teaches a skin patch (Abstract, lines 1-2) that is a dressing, wherein the therapeutic composition is disposed with the adhesive (page 2, [0018]), wherein the composition comprises a topical analgesic (page 6, [0066], line 13), as required by claim 7, that is a nonsteroidal anti-inflammatory drug (NSAID), as required by claim 8,  and a wound interface 7 (page 9, [0103], line 8; fig. 4) disposed in the interior region.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the therapeutic composition of Remer with the adhesive layer, as taught by Iwao in order to enhance the transdermal absorbability for the drug, as motivated by Iwao (page 5, [0063], line 12). 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Remer/ Iwao with the wound interface, as taught by Collinson in order to provide dispensing the composition to the target surface, as motivated by Collinson (page 2, [0023], lines 2-5). 

Regarding claims 2 and 3, Remer in view of Iwao, and further in view of Collinson disclose the invention discussed above but do not expressly disclose the particular parameter of the therapeutic composition percentage range.
Since the particular parameter of the therapeutic composition percentage range affects a dosage of the composition received by patient, it 
Regarding claim 6, Remer in view of Iwao, and further in view of Collinson do not expressly disclose the barrier layer comprising a polyurethane film, but motivate to do so by disclosing that it is known to use polyurethane films in wound dressing (Remer, page 7, line 14).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the barrier layer of polyurethane film, as motivated by Remer (page 7, line 14), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Remer in view of Iwao, and further in view of Collinson disclose the invention discussed above, wherein the backing layer is a polyurethane film (Remer, page 7, line 14) but do not expressly disclose the particular parameter of the therapeutic composition percentage range.
The rationale of obviousness rejection discussed above in claims 2 and 3 is incorporated herein in its entirety.
Regarding claim 11, Remer discloses the wound dressing, wherein the dermal interface is excluded from the interior region (see fig. 5B).
Claims 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al. (US 2016/0120706) in view of Remer et al. (WO 2015/130608 Al), and further in view of Iwao et al. (US 2012/0323191).
Regarding claim 12, Collinson discloses an apparatus for providing negative-pressure therapy (Abstract, lines 1-2), the apparatus comprising:
a negative-pressure source (page 2, [0036], line 5);
a backing layer 2140 (page 22, [0363], lines 13-14; fig. 3A); 
a dermal interface 2101 (fig. 3A) disposed in the border region comprising an adhesive (page 21, [0359], lines 6-7);
a therapeutic composition (page 13, [0234] and [0235]); and
a tissue interface 2102 (page 21, [0359], line 5; fig. 3A; contact layer) disposed in the interior region and fluidly coupled to the negative-pressure source.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Collinson does not expressly disclose the dressing comprising a barrier layer disposed between the dermal interface and the tissue interface.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Collinson with the barrier layer, as taught by Remer in order to mechanically enforce the structure of dressing. 
Remer in view of Collinson do not expressly disclose the dressing, wherein the barrier layer is extended to the interior region.
Since Applicants did not state that such placement serves any specific purpose or performs any specific function other that the function disclosed in Remer, it would have been obvious top those skilled in the art at the time the invention was filed to extend the barrier layer through the interior region as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Collinson in view of Remer do not expressly disclose the dressing, wherein the therapeutic composition is disposed with the adhesive.
Iwao teaches a skin patch (Abstract, lines 1-2) that is a dressing, wherein the therapeutic composition is disposed with the adhesive (page 2, [0018]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the therapeutic composition of Collinson/ Remer with the adhesive layer, as taught by Iwao in order to enhance 
Regarding claims 13 and 14, Collinson in view of Remer and Iwao disclose the invention discussed above but do not expressly disclose the particular parameter of the therapeutic composition percentage range.
Since the particular parameter of the therapeutic composition percentage range affects a dosage of the composition received by patient, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the therapeutic composition percentage range in order to achieve the desired dosage of the therapeutic composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claims 17, 18 and 20, Collinson discloses the apparatus, wherein the therapeutic composition comprises a topical analgesic or a non-steroidal ant-inflammatory drug ((page 13, [0234] and [0235]).
Regarding claim 19, Collinson discloses a dressing kit for negative-pressure therapy (Abstract, lines 1-2), the kit comprising:
a tissue interface 2102 (page 21, [0359], line 5; fig. 3A; contact layer);
a topical analgesic (page 13, [0235], line 2); and

Collinson does not expressly disclose the dressing comprising a barrier layer disposed between the dermal interface and the tissue interface.
Remer teaches a wound dressing (Abstract, line 1) comprising a support layer 30 (page 3, line 30; fig. 5B) that is interpreted as being a barrier layer positioned between the dermal interface and the wound interface.
The rationale of obviousness rejection discussed above in claim 12 is incorporated herein in its entirety.
Remer in view of Collinson do not expressly disclose the dressing, wherein the barrier layer is extended to the interior region.
The rationale of obviousness rejection discussed above in claim 12 is incorporated herein in its entirety.
Collinson in view of Remer do not expressly disclose the dressing, wherein the analgesic is dissolved in the adhesive.
Iwao teaches a skin patch (Abstract, lines 1-2) that is a dressing, wherein the therapeutic composition is dissolved in the adhesive (page 2, [0018]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the therapeutic composition of Collinson/ Remer in the form dissolved in the adhesive layer, as taught by Iwao 
Regarding claim 16, Collinson in view of Remer and Iwao do not expressly disclose the barrier layer comprising a polyurethane film, but motivate to do so by disclosing that it is known to use polyurethane films in wound dressing (Collinson, page 2, [0034], line 11).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the barrier layer of polyurethane film, as motivated by Collinson (page 2, [0034], line 11), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781